DAUKSCH, Judge,
concurring specially.
Appellant executed the following:
Comes now the Defendant and his attorney, and hereby specifically waives his *948right to a sentence pursuant to the Guidelines and in support thereof shows:
1. The Defendant, GARY EUGENE BLAND, is entering a plea of nolo to the second count of the above-styled Information, which is a Lewd and Lascivious Assault Upon a Minor Child. The statutory penalty for said offense is 15 years in the State prison.
2. The Defendant herein understands that the Court has the right to sentence him to the maximum of 15 years, Florida State Prison, if it desires and finds it appropriate.
3. The Defendant herein further specifically waives his right to be sentenced pursuant to the Guidelines and further waives his right to appeal any lawful sentence this Court may impose, which can be 0-15 years, Florida State Prison, in this case.
Then he got his appellate attorney to say that a fifteen year sentence is illegal. I have a few things to point out and a comment. First, I would point out the maximum penalty is fifteen years incarceration and he got only nine years in prison followed by six years on probation. So he did not receive the maximum he agreed he could get. Second, he was permitted at his request to plead guilty to a lewd and lascivious assault and the state attorney, for whatever reason, agreed to not prosecute him for sexual battery. The sexual battery count which the state attorney charged carried a maximum life imprisonment with a minimum of twenty-five years in prison. Third, he makes no complaint regarding fraud or threats or illegal inducements to make him plead nolo contendere to the charge (after he had signed a court document admitting his guilt).
Those are things I wanted to point out. My comment regards the filing of the appeal, which appeal is totally without any legal or logical foundation and which is frivolous.